Exhibit 10

 

Standard Non-Employee Director Compensation

(Adopted by the Board of Directors Effective May 1, 2017)

 

Annual Fees — Each Non-Employee Director: ·      $50,000 (paid in monthly
installments) ·      An award on the date of each Annual Meeting of Stockholders
of shares of restricted common stock that has an accounting income charge under
ASC 718 of $50,000.(1)   Annual Fees: — Board and Committee Chairs (paid in
monthly installments) ·      Chairman of the Board of Directors (2) $100,000
·      Chair of the Audit Committee $25,000 ·      Chair of the Compensation
Committee $15,000 ·      Chair of the Corporate Governance & Nominating
Committee $10,000     Meeting Fees (3) In-Person Meetings Per Meeting ·     
Board Meetings $1,500 ·      Committee Meetings      

Audit Committee Meetings

In connection with a Board meeting

Not in connection with a Board meeting

Other Committee Meetings

In connection with a Board meeting

Not in connection with a Board meeting

 

$1,000

$1,500

 

$500

$750

   

Telephonic Meetings (Board & Committee Meetings)







·      One hour or longer $750 ·      Less than one hour $500

 

(1)The awards are subject to the following basic terms:

 

Restrictions: The shares may not be sold, assigned, transferred, pledged or
otherwise disposed of until they vest. The retention of the shares is subject
the Board's Governance Guidelines.

 

Vesting: The restrictions on the restricted stock lapse on the trading day
immediately preceding the following year's Annual Meeting of Stockholders, but
earlier upon the death of the director; upon the director becoming permanently
disabled; and upon a change in control of the Company as defined in the
Company's Stock Incentive Plan.

 

Forfeiture: The shares of restricted stock are forfeited in the event that prior
to vesting, the director ceases to be a director other than by reason of his or
her death, permanent disability or a change in control of the Company.

 

(2)This annual Chairman's fee constitutes compensation for service as Chairman;
attendance at all Board and committee meetings; and for service as chair of any
committee of the Board other than the Audit Committee. In the event the Chairman
is also the Chair of the Audit Committee, the Audit Committee Chair fee will
also be paid.    

(3)In-person Board and committee meetings that continue from one day to the next
are paid as a single meeting. Time spent by non-employee directors at the
Company's investor conferences or attending continuing education events are not
separately compensated, but the expenses of attending are reimbursed.

 

________________

